DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method of manufacturing a duct stringer, the method comprising:
a.    providing a structural member with a hat-shaped cross-section, the structural member comprising a crown, a pair of webs and a pair of feet;
b.    providing a channel member with a U-shaped cross-section, the channel member comprising a base and a pair of flanges; and
c.    adhering the flanges of the channel member to opposed inner faces of the webs of the structural member so that the structural member and the channel member together provide a duct with a closed cross-section which is adapted to transport fluid.

Yip (US 2008/0302915), Verweyen (US 2010/0148003) and Douglas (US 2013/0316147) teach a method of manufacturing a duct stringer, the method comprising: providing a structural member with a hat-shaped cross-section, the structural member comprising a crown, a pair of webs and a pair of feet; providing a channel member with a U-shaped cross-section, the channel member comprising a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748